Appeal from an order of the Supreme Court, *1448Monroe County (J. Scott Odorisi, J.), entered December 18, 2015. The order, among other things, denied the motion of de~ fendants/third-party plaintiffs Lecesse Construction Services, LLC, The Mills at High Falls Housing Development Fund Company, Inc., and Urban League of Rochester, NY, Inc., for indemnification against third-party defendant Jeffrey W. Burns, doing business as Burns Flooring.
Now, upon reading and filing the stipulation withdrawing appeals signed by the attorneys for the parties on December 28, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Whalen, P.J., Smith, Carni, DeJoseph and Curran, JJ.